     Case 2:21-cv-00322-JRG Document 3 Filed 09/01/21 Page 1 of 2 PageID #: 14



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

DERRICK MANESS                                          )
                                                        )
                        Plaintiff,                      )
v.                                                      )       Case No.: 2:21-cv-322
                                                        )
PORTFOLIO RECOVERY ASSOCIATES, LLC                      )
                                                        )
                                                        )
                        Defendant.                      )

                     NOTICE OF SETTLEMENT AS TO DEFENDANT
                      PORTFOLIO RECOVERY ASSOCIATES, LLC

        COMES NOW, Plaintiff Derrick Maness, by and through the undersigned counsel, and gives

notice to the court that a settlement has been reached between the Plaintiff and Defendant Portfolio

Recovery Associates, LLC. in this matter.

        1.      Plaintiff and Defendant Portfolio Recovery Associates, LLC have settled all matters in

controversy in principle and are in the process of finalizing their settlement of this matter.

        2.      The parties expect to file a joint voluntary dismissal with prejudice within the next 60

days as part of that settlement.

        3.      The parties request a stay of 60 days to allow the parties time in which to finalize the

settlement agreement, procure all necessary signatures, and allow the parties adequate time to fulfill

the terms of the settlement agreement in their entirety.

        WHEREFORE the Plaintiff respectfully requests that the Court vacate all outstanding case

deadlines and court dates and allow the parties 60 days in which to file a notice of dismissal as to

Portfolio Recovery Associates, LLC., along with any other relief the Court deems just and proper.

Dated: September 1, 2021




                                                    1
Case 2:21-cv-00322-JRG Document 3 Filed 09/01/21 Page 2 of 2 PageID #: 15



                                           Respectfully Submitted,


                                           HALVORSEN KLOTE

                                 By:       /s/ Samantha J. Orlowski
                                           Samantha J. Orlowski, #72058
                                           Joel S. Halvorsen, #67032
                                           680 Craig Road, Suite 104
                                           St. Louis, MO 63141
                                           P: (314) 451-1314
                                           F: (314) 787-4323
                                           sam@hklawstl.com
                                           joel@hklawstl.com
                                           Attorneys for Plaintiff




                                       2
